Per Curiam.
To entitle appellant to reargument of the appeal herein, it must be made to appear that some question, decisive of the case, and which was presented by counsel upon the argument, has been overlooked by the ■court, or that the decision is inconsistent with some statute, or with a controlling decision, to which the attention of the court was not drawn through ■the neglect or inadvertence of counsel, (rule 16 of the general term of this •court;) and, as there is not even a pretense that either of the foregoing grounds exists, this motion must be denied. Motion for reargument denied, ■with $10 "costs.